                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

MARVIN L. REEVES, ADC #119838                                                          PLAINTIFF

v.                                Case No. 5:19-cv-00179-KGB

TRACY TAYLOR, Deputy, Dub Brassell Detention Center                                  DEFENDANT

                                              ORDER

       Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge Beth Deere (Dkt. No. 3). In her Recommended Disposition, Judge Deere recommends that

plaintiff Marvin L. Reeves’ complaint be dismissed without prejudice. No objections have been

filed, and the deadline for filing objections has since passed. After careful consideration, the Court

finds no reason to alter or reject Judge Deere’s recommendation.

       Therefore, the Court adopts the Recommended Disposition in its entirety as this Court’s

findings of fact and conclusions of law (Dkt. No. 3). It is ordered that Mr. Reeves’ complaint be

dismissed without prejudice.

       It is so ordered this 22nd day of January, 2020.


                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
